FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                          AUGUST 5, 2021
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 141

State of North Dakota,                                Plaintiff and Appellant
     v.
Elizabeth Cochran,                                   Defendant and Appellee

                                No. 20200355

Appeal from the District Court of Mercer County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Jessica J. Binder, State’s Attorney, Stanton, ND, for plaintiff and appellant;
submitted on brief.

Justin M. Balzer, Bismarck, ND, for defendant and appellee; submitted on
brief.
                              State v. Cochran
                                No. 20200355

Jensen, Chief Justice.

[¶1] The State appeals from a district court order granting Elizabeth
Cochran’s motion to suppress evidence. The State argues the court erred in
finding that a room used by Cochran, in a residence she shared with her son,
was not a common area within the scope of a warrantless probationary search
of the residence. The State also argues Cochran forfeited the opportunity to
seek suppression of evidence obtained from the room by failing to object at the
time of the search. Furthermore, the State argues the Court misapplied the
law by requiring the State to establish the reason for the underlying
probationary search. We affirm the court’s order suppressing the evidence
discovered during the search of the room.

                                      I

[¶2] In May 2020, Cochran resided with her son and a third individual in one
half of a duplex building. The residence had three bedrooms. Cochran’s son was
on supervised probation and subject to warrantless probationary searches. On
May 7, 2020, law enforcement officers conducted a warrantless probation
search of the residence. Upon entering, officers “cleared” the residence and
confirmed Cochran was the only individual present. After the residence was
cleared, the probation officer directed the other officers to search different
areas of the residence including a room later determined to be Cochran’s
bedroom. Cochran remained in the living room with the probation officer
during the search. Various controlled substances and drug paraphernalia were
found inside Cochran’s bedroom. Cochran was subsequently charged with (1)
possession with intent to manufacture or deliver methamphetamine, a class B
felony; (2) unlawful possession of drug paraphernalia other than marijuana, a
class A misdemeanor; (3) unlawful possession of cocaine, a class A
misdemeanor; (4) unlawful possession of marijuana, an infraction; and (5)
unlawful possession of marijuana, an infraction.




                                      1
[¶3] Cochran moved to suppress the evidence seized from her bedroom during
the warrantless probationary search arguing the search of her bedroom was
unconstitutional. The State resisted the motion arguing the room constituted
a common area of the residence subject to the probationary search. At the
motion hearing, the probation officer testified she was familiar with the
residence and had conducted searches of that residence on at least two prior
occasions. The probation officer testified she was aware different people lived
in the contested room at different times, but believed the room was typically
used as a storage room. To the probation officer’s knowledge, that bedroom was
never locked, and officers did not need to forcibly open any doors during the
May 7, 2020 search.

[¶4] A sheriff’s deputy testified that the probation officer instructed him to
search the bedroom after officers cleared the residence. The deputy testified
the bedroom looked like a storage room with a bed in it. In addition to finding
drugs and drug paraphernalia in the bedroom, the deputy found various other
items including Cochran’s purse and her identification. The deputy indicated
there was no locking mechanism on the bedroom door, and the door was open
when he entered the room. He also opined that anyone who lived in the home
would have access to the room.

[¶5] Cochran testified that she rented the room from her son for $300 per
month and used the room as her bedroom. She testified the bedroom door has
a deadbolt in addition to the door-handle lock. Cochran claimed she was the
only person who had access to the key that locks the door to her room. During
the search on May 7, 2020, Cochran remained in the living room with the
probation officer while the residence was cleared and searched. She asked the
probation officer if she could retrieve something from her bedroom, and the
officer offered to retrieve the item for her. Cochran replied she no longer needed
the item. Officers did not seek permission from Cochran to search her bedroom.
Cochran did not object to the search while it was being conducted.

[¶6] Cochran also testified she was present for a previous probationary
search conducted by the same probation officer. Cochran testified that during
the prior search she remained in her room with the door closed and locked. The


                                        2
probation officer confirmed she did not see Cochran during the previous
probation visit, and the door had been closed.

[¶7] The district court granted Cochran’s motion and held Cochran’s bedroom
was not a common area of the residence and law enforcement did not have
authority to search the bedroom as part of the probationary search. The court
also concluded Cochran did not forfeit her ability to seek suppression of the
evidence by failing to object at the time of the search. The State appeals from
the order granting the motion to suppress.

                                       II

[¶8] This standard of review on a district court’s decision on a motion to
suppress is well established. We defer to the court’s findings of fact and resolve
conflicts in testimony in favor of affirmance. State v. Black, 2021 ND 103, ¶ 10,
960 N.W.2d 820 (citing State v. Morin, 2012 ND 75, ¶ 5, 815 N.W.2d 229). The
district court’s resolution of a motion to suppress will be affirmed on appeal if
there is sufficient competent evidence fairly capable of supporting the court’s
findings, and the decision is not contrary to the manifest weight of the
evidence. Id. Our standard of review on a district court’s resolution of a motion
to suppress reflects the importance of the court’s opportunity to observe
witnesses and assess their credibility. Id. “Questions of law are fully
reviewable on appeal, and whether a finding of fact meets a legal standard is
a question of law.” Id.

[¶9] Under the Fourth Amendment to the United States Constitution,
applicable to the states through the Fourteenth Amendment, and Article 1, §
8 of the North Dakota Constitution, individuals are protected from
unreasonable searches and seizures. Law enforcement may not search an
individual’s home without a warrant unless the search falls within one of the
recognized exceptions to the warrant requirement. Black, 2021 ND 103, ¶ 12.
Evidence discovered in violation of the Fourth Amendment must be suppressed
under the exclusionary rule if an exception does not apply to the search. State
v. Lelm, 2021 ND 118, ¶ 9. The State bears the burden to prove a warrantless
search falls within an exception to the warrant requirement. Id.



                                        3
                                     III

[¶10] The State argues the search of Cochran’s bedroom was a proper
warrantless search under the common-area, co-occupant consent exception.
Specifically, the State asserts the room was a common area of the residence
and within the scope of the probationary search. Under the common-area, co-
occupant consent exception, “a co-occupant of a shared residence may consent
to searches of the common areas of the residence.” State v. West, 2020 ND 74,
¶ 18, 941 N.W.2d 533. A probationary search condition constitutes consent for
law enforcement to conduct reasonable warrantless searches of the
probationer’s residence. See State v. Krous, 2004 ND 136, ¶ 19, 681 N.W.2d
822. This Court has explained that when a warrantless search condition exists
within an individual’s probation terms, officers may, without a warrant,
“search areas in the residence that [are] within the ‘common authority’ of the
probationer and other residents, as well as areas to which the probationer
normally has access.” West, at ¶ 21 (citing State v. Adams, 2010 ND 184, ¶ 13,
788 N.W.2d 619); see United States v. Matlock, 415 U.S. 164, 171 n. 7 (1974)
(explaining “common authority” is not to be implied from a mere property
interest but rests on mutual use of the property by persons generally having
joint access or control for most purposes, so that each has the right to permit
inspection in his own right and so that the others have assumed the risks
thereof).

[¶11] The district court determined the disputed room was not a common area
subject to a probationary search. The court found it was reasonable for the
bedroom door to be open when police entered the residence because Cochran
answered the outer door when the officers knocked, and she was the only
person present. Even though the officers testified the room appeared to be a
storage room with a bed in it, Cochran’s purse and identification were found in
the room. Moreover, no officer testified they knew the items in the room
belonged to a person other than Cochran, and there was no testimony
suggesting the other residents had common authority. Despite the conflict
between Cochran’s testimony and that of the officers, the court found Cochran
rented the bedroom for $300 per month and “clearly testified it was her room,
and she alone had access and control over the locks.”


                                      4
[¶12] Our standard of review requires deference to the district court’s findings
of fact, and we resolve conflicts in testimony in favor of affirmance. There is
sufficient competent evidence fairly capable of supporting the court’s findings
that the room Cochran asserts was her bedroom was not a common area, and
the decision is not contrary to the manifest weight of the evidence. Upon our
review of the record, we conclude Cochran had a reasonable expectation of
privacy in the room, and the common-area, co-occupant consent exception to
the warrant requirement does not apply to the search of Cochran’s bedroom.

                                      IV

[¶13] The State argues that, even if Cochran’s room was not a common area,
Cochran’s failure to object to the search precludes her from subsequently
seeking to suppress the evidence found in the room. The State relies on this
Court’s decision in West, which holds a “co-occupant who does not object, or is
not present to object, loses out on his opportunity to seek suppression of
evidence obtained during the consent search.” 2020 ND 74, ¶ 18.

[¶14] Our decision in West is distinguishable from the present case. In West,
this Court held an overnight guest in a probationer’s home forfeited their
ability to seek suppression of evidence obtained during a probationary search
in the common area of the probationer’s home. 2020 ND 74, ¶ 21. The officers
in West entered the residence while the probationer was not home, but an
overnight guest was present. Id. at ¶¶ 2 and 4. The officer engaged in a
warrantless probationary search of the home. Id. at ¶¶ 3-4. Evidence of a drug
crime was subsequently discovered within a suitcase located near the entrance
of the residence. Id. at ¶ 4. Because the overnight guest did not object to the
search, nor did they assert ownership over the suitcase, this Court concluded
there was no recourse to seek suppression. Id. at ¶ 21; see State v. Hurt, 2007
ND 192, ¶¶ 18-20, 743 N.W.2d 102 (housemate of probationer forfeited ability
to seek suppression of evidence obtained during a probationary search of the
common areas of the house after failing to object to the search).

[¶15] In this case, Cochran’s bedroom was not a common area and was a place
within which Cochran had a reasonable expectation of privacy, facts
distinguishable from an unclaimed suitcase within a common area as was

                                       5
present in West. We conclude Cochran was not required to object to the search
of her private room.

                                       V

[¶16] The State argues the district court misapplied the law by requiring the
State to establish the reason for the underlying probationary search because
Cochran failed to challenge the underlying search. Although the State has the
burden of proof to show evidence is not obtained in violation of a defendant’s
Fourth Amendment rights, it is not necessary for the State to negate every
conceivable action which could have infringed upon the defendant’s rights.
State v. Swenningson, 297 N.W.2d 405, 406–07 (N.D. 1980). “Rather, the
person who alleges that [their] rights have been violated must present some
specific evidence demonstrating taint.” Id. at 407.

[¶17] The district court, in its order granting the motion to suppress, noted the
lack of “testimony or evidence presented at the hearing establishing reasonable
suspicion to search Bobby Cochran’s residence under a probation search
condition.” Immediately after the court noted the lack of evidence regarding
the reason for the probationary search, the court concluded with the following:
“Far more concerning to the Court, however, is the warrantless search of a
room that was not a common area and was known by the officers to be occupied
by someone other than the probationer.”

[¶18] We agree with the State that Cochran did not challenge the underlying
probationary search and it was unnecessary for the State to address an issue
that was not challenged. However, while the district court may have
improperly noted an issue not raised by Cochran, the court’s order and
ultimate determination properly focused on whether the disputed area was a
common area subject to a warrantless search. Moreover, even if the court
improperly factored in the lack of evidence establishing reasonable suspicion
to search in its ultimate decision, the result is the same under the correct
reasoning. See State v. Cook, 2018 ND 100, ¶ 25, 910 N.W.2d 179 (“We will not
set aside a district court’s decision simply because the court applied an
incorrect reason, if the result is the same under the correct law and
reasoning.”) (citation and quotations omitted). The court properly suppressed

                                       6
the evidence seized from Cochran’s bedroom, and any incorrect reason that
may have been considered in reaching that result does not provide grounds to
set aside the decision.

                                     VI

[¶19] The district court’s finding the disputed room was not a common area
and not subject to a warrantless search is supported by a manifest weight of
the evidence. Cochran was not required to object to the search of an area that
was not a common area. We affirm the court’s order suppressing the evidence.

[¶20] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      7